DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 – 8, 15 -17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US 10549928 B1), hereinafter Chavez, in view of Smith (US 5120190 A), hereinafter Smith and Menon (US 20190339693 A1), hereinafter Menon.
Regarding claim 1, Chavez teaches:
A robotic line kitting system, comprising: 
A communication interface (see at least col. 11 lines 5 – 10: “In various embodiments, control module 908 is connected, e.g., via wireless and/or wired communication through communication interface”); 
And a processor (see at least col. 2 lines 41 – 43: “ a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor” coupled to the communication interface and configured to: 
Receive via the communication interface a sensor reading associated with a force sensor associated with a robotic instrumentality comprising the robotic system (see at least col. 11 lines 19 – 23: “A plurality of force sensors 918, 920, 922, 924, 926, and 928 measure force applied to the suction cups 910 and 912, respectively. In various embodiments, the force measurements are communicated via communication interface 914 to an external and/or remote control computer.”); 
Determined based at least in part on the sensor reading that a condition requiring human intervention has been detected (see at least col. 7 lines 27 – 41: “Or, prior to releasing the item 318 force sensors in the end effector may be used to detect the item would not be stable if released. For example, if the item gives way (or provides resistance unevenly) when pressed down but not yet released, in various embodiments the system determines the item is not stable. In various embodiments, detection of unexpected instability triggers responsive action … In various embodiments, if automated processing fails to determine a resolution, human intervention (e.g., via teleoperation, manually, etc.) may be triggered.”); 
Chavez does not teach:
Wherein the robotic system is a line kitting system;
And scheduling a task to be performed by a human worker to correct the condition.
Smith teaches:
Wherein the robotic system is a line kitting system (see at least col. 5 lines 57 – 60: “If the proper part in correct orientation is present in nest 100 the kitting robot 120 will manipulate the part to the kitting tray 130 to make up the assembly kit”);
Menon teaches:
Scheduling a task to be performed by a human worker to correct the condition (see at least [0065]: “In some embodiments, the robot is configured to anticipate and preemptively avoid and/or schedule human assistance to resolve situations where it might otherwise get stuck. For example, assume the robot is tasked to pick up three items A, B, and C, and determines it can pick up A, may be able to pick up B, and cannot pick up C. In various embodiments, the robot implements a plan that anticipates the uncertainty over its ability to pick up B and its anticipated inability to pick up C. For example, in one approach, the robot will conclude it will need help with C and possibly B and schedules human assistance at the time it expects to need help, for example after it has had time to pick up A and make the configured number of attempts to pick up B.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the improved robotic system of Chavez for robotic kitting as taught by Smith and combine the method of scheduling human assistance as taught by Menon. This is because, as taught by Smith, kitting (see at least summary) “relates to arrangements and methods for making kits from various unique parts.” The invention of Chavez has the similar goal to: (see at least col. 3 lines 5 – 11) “palletize/depalletize and/or to otherwise pack and/or unpack arbitrary sets of non-homogeneous items (e.g., dissimilar size, shape, weight, weight distribution, rigidity, fragility, etc.” One of ordinary skill in the art would be drawn to the various improvements in the art which would mark the invention of Chavez as far more intelligent and efficient (see at least col. 3 lines 12 – 22) “…3D cameras, force sensors, and other sensors are used to detect and determine attributes of items to be picked and/or placed. Items the type of which is determined (e.g., with sufficient confidence, as indicated by a programmatically determined confidence score, for example) may be grasped and placed using strategies derived from an item type-specific model. Items that cannot be identified are picked and placed using strategies not specific to a given item type. For example, a model that uses size, shape, and weight information may be used.” Further, the invention of Chavez mentions the use of human intervention in some situations (see at least col. 3 lines 29 - 31). The inclusion of scheduling human intervention and assistance would provide the benefit of ensuring that the robots are able to be assisted in a reasonable amount of time, while reducing the strain on the limited quantity of human workers. Such a modification would improve the efficiency of the system overall.

Regarding claim 2, the combination of Chavez, Smith, and Menon teaches the system of claim 1.
Chavez further teaches:
Wherein the processor is configured to determine that the condition requiring human intervention has been detected at least in part by detecting a change in a force measured by the force sensor (see at least col. 7 lines 27 – 41: “Or, prior to releasing the item 318 force sensors in the end effector may be used to detect the item would not be stable if released. For example, if the item gives way (or provides resistance unevenly) when pressed down but not yet released, in various embodiments the system determines the item is not stable. In various embodiments, detection of unexpected instability triggers responsive action … In various embodiments, if automated processing fails to determine a resolution, human intervention (e.g., via teleoperation, manually, etc.) may be triggered.”);

Regarding claim 3, the combination of Chavez, Smith, and Menon teaches the system of claim 2.
Chavez teaches
The system of claim 2, wherein the change in the force is associated with a weight of one or more items in a grasp of the robotic instrumentality (see at least col. 4 lines 32 – 41: “In various embodiments, additional sensors not shown, e.g., weight or force sensors embodied in and/or adjacent to conveyor 104 and/or robotic arm 102, force sensors in the x-y plane and/or z-direction (vertical direction) of suction cups 110, etc. may be used to identify, determine attributes of, grasp, pick up, move through a determined trajectory, and/or place in a destination location on or in receptacle 106 items on conveyor 104 and/or other sources and/or staging areas in which items may be located and/or relocated, e.g., by system 100.”)

Regarding claim 6, the combination of Chavez, Smith, and Menon teaches the system of claim 1.
Chavez further teaches:
	Wherein the condition requiring human intervention is associated with instability of a stack of receptacles and the processor is configured to detect the instability of a stack of receptacles based at least in part on the sensor reading (see first col. 7 lines 33 – 41: “In various embodiments, detection of unexpected instability triggers responsive action … In various embodiments, if automated processing fails to determine a resolution, human intervention (e.g., via teleoperation, manually, etc.) may be triggered.” See further col 8 line 64 – col 9 line 6: “If the stack is not determined (again) at 1404 to have become unstable, and in any event once the entire stack (e.g., pallet or other receptacle) has been completed (1408).”)

	Regarding claim 7, the combination of Chavez, Smith, and Menon teaches the system of claim 6.
	Chavez further teaches wherein the processor is configured to detect the instability of the stack of receptacles (see first col. 7 lines 33 – 41: “In various embodiments, detection of unexpected instability triggers responsive action … In various embodiments, if automated processing fails to determine a resolution, human intervention (e.g., via teleoperation, manually, etc.) may be triggered.” See further col 8 line 64 – col 9 line 6: “If the stack is not determined (again) at 1404 to have become unstable, and in any event once the entire stack (e.g., pallet or other receptacle) has been completed (1408).”)

	Regarding claim 8, the combination of Chavez, Smith, and Menon teaches the system of claim 7.
Chavez teaches wherein the sensor reading is associated with an operation to place one or more receptacles in a grasp of the robotic instrumentality on top of the stack of receptacles (see first col. 6 lines 37 – 40: “In the example shown, items 304, 306, and 308 are stacked in a first (bottom-most) layer, with items 310, 312, 314, and 316 stacked in a layer on top of items 304, 306, and 308. Items 318 and 320 have been stacked on top.” See further col. 11 line 65 – col 12 line 5: “The sensor readings are used in various embodiments to enable the robotic arm 1004 and end effector 1000 to be used to snug an item into place adjacent to other items and/or sidewalls or other structures, and/or to detect instability”).

Regarding claim 15, the combination of Chavez, Smith, and Menon teaches the system of claim 1.
Chavez does not teach, but Menon teaches wherein the processor is further configured to notify the human worker of the task scheduled to be performed by the human worker (see at least [0065]: “For example, in one approach, the robot will conclude it will need help with C and possibly B and schedules human assistance at the time it expects to need help, for example after it has had time to pick up A and make the configured number of attempts to pick up B. If when the time scheduled for human help the robot has picked up A and been successful in picking up B, the human is prompted to help with C. If the robot has not picked up B successfully by the time scheduled for human intervention, helped with B and C is requested, for example. In another approach, the robot may pre-emptively trigger a direct request for task-related information to the teleoperator. For example, the robot may ask the teleoperator to indicate how the robot should grasp item C, and in the meanwhile, it picks up A and B. If the human teleoperator provides a strategy by the time the robot gets down to picking up item C, then the robot's motion is seamless. Otherwise, the robot requests help picking up C.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chavez, Smith, and Menon to include notifying the human operator of the scheduled assistance. The invention of Chavez mentions the use of human intervention in some situations (see at least col. 3 lines 29 - 31). The inclusion of scheduling human intervention and assistance would provide the benefit of ensuring that the robots are able to be assisted in a reasonable amount of time, while reducing the strain on the limited quantity of human workers. Further, ensuring that the humans are notified of the scheduling would ensure that the human operators arrive on time to complete the task. Such a modification would improve the efficiency of the system overall.

	Regarding claim 16, Chavez teaches:
	A method to control a robotic line kitting system, comprising: 
Receiving a sensor reading associated with a force sensor associated with a robotic instrumentality comprising the robotic line kitting system (see at least col. 11 lines 19 – 23: “A plurality of force sensors 918, 920, 922, 924, 926, and 928 measure force applied to the suction cups 910 and 912, respectively. In various embodiments, the force measurements are communicated via communication interface 914 to an external and/or remote control computer.”);
And determining based at least in part on the sensor reading that a condition requiring human intervention has been detected (see at least col. 7 lines 27 – 41: “Or, prior to releasing the item 318 force sensors in the end effector may be used to detect the item would not be stable if released. For example, if the item gives way (or provides resistance unevenly) when pressed down but not yet released, in various embodiments the system determines the item is not stable. In various embodiments, detection of unexpected instability triggers responsive action … In various embodiments, if automated processing fails to determine a resolution, human intervention (e.g., via teleoperation, manually, etc.) may be triggered.”);  
Chavez does not teach:
Wherein the robotic system is a line kitting system;
And scheduling a task to be performed by a human worker to correct the condition.
Smith teaches:
Wherein the robotic system is a line kitting system (see at least col. 5 lines 57 – 60: “If the proper part in correct orientation is present in nest 100 the kitting robot 120 will manipulate the part to the kitting tray 130 to make up the assembly kit”);
Menon teaches:
Scheduling a task to be performed by a human worker to correct the condition (see at least [0065]: “In some embodiments, the robot is configured to anticipate and preemptively avoid and/or schedule human assistance to resolve situations where it might otherwise get stuck. For example, assume the robot is tasked to pick up three items A, B, and C, and determines it can pick up A, may be able to pick up B, and cannot pick up C. In various embodiments, the robot implements a plan that anticipates the uncertainty over its ability to pick up B and its anticipated inability to pick up C. For example, in one approach, the robot will conclude it will need help with C and possibly B and schedules human assistance at the time it expects to need help, for example after it has had time to pick up A and make the configured number of attempts to pick up B.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the improved robotic system of Chavez for robotic kitting as taught by Smith and combine the method of scheduling human assistance as taught by Menon. This is because, as taught by Smith, kitting (see at least summary) “relates to arrangements and methods for making kits from various unique parts.” The invention of Chavez has the similar goal to: (see at least col. 3 lines 5 – 11) “palletize/depalletize and/or to otherwise pack and/or unpack arbitrary sets of non-homogeneous items (e.g., dissimilar size, shape, weight, weight distribution, rigidity, fragility, etc.” One of ordinary skill in the art would be drawn to the various improvements in the art which would mark the invention of Chavez as far more intelligent and efficient (see at least col. 3 lines 12 – 22) “…3D cameras, force sensors, and other sensors are used to detect and determine attributes of items to be picked and/or placed. Items the type of which is determined (e.g., with sufficient confidence, as indicated by a programmatically determined confidence score, for example) may be grasped and placed using strategies derived from an item type-specific model. Items that cannot be identified are picked and placed using strategies not specific to a given item type. For example, a model that uses size, shape, and weight information may be used.” Further, the invention of Chavez mentions the use of human intervention in some situations (see at least col. 3 lines 29 - 31). The inclusion of scheduling human intervention and assistance would provide the benefit of ensuring that the robots are able to be assisted in a reasonable amount of time, while reducing the strain on the limited quantity of human workers. Such a modification would improve the efficiency of the system overall.

	Regarding claim 17, the combination of Chavez, Smith, and Menon teaches the method of claim 16.
Chavez teaches wherein the condition requiring human intervention has been detected at least in part by detecting a change in a force measured by the force sensor (see at least col. 7 lines 27 – 41: “Or, prior to releasing the item 318 force sensors in the end effector may be used to detect the item would not be stable if released. For example, if the item gives way (or provides resistance unevenly) when pressed down but not yet released, in various embodiments the system determines the item is not stable. In various embodiments, detection of unexpected instability triggers responsive action … In various embodiments, if automated processing fails to determine a resolution, human intervention (e.g., via teleoperation, manually, etc.) may be triggered.”);

Regarding claim 20, Chavez teaches:
	A computer program product to control a robotic line kitting system, the computer program product being embodied in a non-transitory computer readable medium and comprising computer instructions (see at least col. 2 lines 38 – 43: “The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”) 
For: 
Receiving a sensor reading associated with a force sensor associated with a robotic instrumentality comprising the robotic system (see at least col. 11 lines 19 – 23: “A plurality of force sensors 918, 920, 922, 924, 926, and 928 measure force applied to the suction cups 910 and 912, respectively. In various embodiments, the force measurements are communicated via communication interface 914 to an external and/or remote control computer.”);
Determining based at least in part on the sensor reading that a condition requiring human intervention has been detected (see at least col. 7 lines 27 – 41: “Or, prior to releasing the item 318 force sensors in the end effector may be used to detect the item would not be stable if released. For example, if the item gives way (or provides resistance unevenly) when pressed down but not yet released, in various embodiments the system determines the item is not stable. In various embodiments, detection of unexpected instability triggers responsive action … In various embodiments, if automated processing fails to determine a resolution, human intervention (e.g., via teleoperation, manually, etc.) may be triggered.”);
Chavez does not teach:
Wherein the robotic system is a line kitting system;
And scheduling a task to be performed by a human worker to correct the condition.
Smith teaches:
Wherein the robotic system is a line kitting system (see at least col. 5 lines 57 – 60: “If the proper part in correct orientation is present in nest 100 the kitting robot 120 will manipulate the part to the kitting tray 130 to make up the assembly kit”);
Menon teaches:
Scheduling a task to be performed by a human worker to correct the condition (see at least [0065]: “In some embodiments, the robot is configured to anticipate and preemptively avoid and/or schedule human assistance to resolve situations where it might otherwise get stuck. For example, assume the robot is tasked to pick up three items A, B, and C, and determines it can pick up A, may be able to pick up B, and cannot pick up C. In various embodiments, the robot implements a plan that anticipates the uncertainty over its ability to pick up B and its anticipated inability to pick up C. For example, in one approach, the robot will conclude it will need help with C and possibly B and schedules human assistance at the time it expects to need help, for example after it has had time to pick up A and make the configured number of attempts to pick up B.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the improved robotic system of Chavez for robotic kitting as taught by Smith and combine the method of scheduling human assistance as taught by Menon. This is because, as taught by Smith, kitting (see at least summary) “relates to arrangements and methods for making kits from various unique parts.” The invention of Chavez has the similar goal to: (see at least col. 3 lines 5 – 11) “palletize/depalletize and/or to otherwise pack and/or unpack arbitrary sets of non-homogeneous items (e.g., dissimilar size, shape, weight, weight distribution, rigidity, fragility, etc.” One of ordinary skill in the art would be drawn to the various improvements in the art which would mark the invention of Chavez as far more intelligent and efficient (see at least col. 3 lines 12 – 22) “…3D cameras, force sensors, and other sensors are used to detect and determine attributes of items to be picked and/or placed. Items the type of which is determined (e.g., with sufficient confidence, as indicated by a programmatically determined confidence score, for example) may be grasped and placed using strategies derived from an item type-specific model. Items that cannot be identified are picked and placed using strategies not specific to a given item type. For example, a model that uses size, shape, and weight information may be used.” Further, the invention of Chavez mentions the use of human intervention in some situations (see at least col. 3 lines 29 - 31). The inclusion of scheduling human intervention and assistance would provide the benefit of ensuring that the robots are able to be assisted in a reasonable amount of time, while reducing the strain on the limited quantity of human workers. Such a modification would improve the efficiency of the system overall.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez, Smith, and Menon further in view of Ha (US 20200290210 A1), hereinafter Ha.

Regarding claim 4, the combination of Chavez, Smith, and Menon teaches the system of claim 3.
	Chavez does not explicitly teach, but Ha teaches wherein in the change in force is associated with a change in detected weight of said one or more items in the grasp of the robotic instrumentality (see at least [0099]: “For example, a user may program the robot 100 to go to table No. 7 (e.g., for delivery of a food item), and the criterion for the robot 100 to leave that table may be programmed to be a reduction in a weight (e.g., a weight change regardless of the amount of change, or a weight change that is more than a certain prescribed threshold) sensed by a weight sensor under a food-supporting tray of the robot 100”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Chavez, Smith, and Menon with tracking the weight of the load during an operation as taught by Ha. This is because the modification would provide the benefit of greater monitoring of the process, and tracking of the items being supported or gripped by the robot. 

	Regarding claim 5, the combination of Chavez, Smith, Menon, and Ha teaches the system of claim 4.
	Chavez does not teach, but Ha teaches:
Wherein the change in detected weight is from a first detected weight measured at a first time and a second non-zero detected weight computed based at least in part on the sensor reading associated with a second time after the first time (see at least [0099]: “For example, a user may program the robot 100 to go to table No. 7 (e.g., for delivery of a food item), and the criterion for the robot 100 to leave that table may be programmed to be a reduction in a weight (e.g., a weight change regardless of the amount of change, or a weight change that is more than a certain prescribed threshold) sensed by a weight sensor under a food-supporting tray of the robot 100. In such cases, after the robot 100 has been programmed, the user may launch the robot 100 to go to table No. 7 to deliver a food item. After the robot 100 arrives at the table, the robot 100 then stops, and wait for the customer at table No. 7 to take the food item. Once the food item has been removed from the tray of the robot 100, the processing unit 130 receives an input from the weight sensor indicating that the item supported on the tray has been removed, the processing unit 130 then determines that the programmed criterion has been satisfied”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Chavez, Smith, and Menon with tracking the weight of the load during an operation as taught by Ha. This is because the modification would provide the benefit of greater monitoring of the process, and tracking of the items being supported or gripped by the robot. 

Regarding claim 18, the combination of Chavez, Smith, and Menon teaches the method of claim 17, 
Chavez does not teach, but Ha teaches wherein in the change in force is associated with a change in detected weight of said one or more items in the grasp of the robotic instrumentality (see at least [0099]: “For example, a user may program the robot 100 to go to table No. 7 (e.g., for delivery of a food item), and the criterion for the robot 100 to leave that table may be programmed to be a reduction in a weight (e.g., a weight change regardless of the amount of change, or a weight change that is more than a certain prescribed threshold) sensed by a weight sensor under a food-supporting tray of the robot 100”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Chavez, Smith, and Menon with tracking the weight of the load during an operation as taught by Ha. This is because the modification would provide the benefit of greater monitoring of the process, and tracking of the items being supported or gripped by the robot.

	Regarding claim 19, Chavez, Smith, and Menon teaches the method of claim 16.
Chavez does not teach, but Ha teaches wherein the condition requiring human intervention is associated with instability of a stack of receptacles and the instability is detected based at least in part on the sensor reading (see at least [0099]: “For example, a user may program the robot 100 to go to table No. 7 (e.g., for delivery of a food item), and the criterion for the robot 100 to leave that table may be programmed to be a reduction in a weight (e.g., a weight change regardless of the amount of change, or a weight change that is more than a certain prescribed threshold) sensed by a weight sensor under a food-supporting tray of the robot 100. In such cases, after the robot 100 has been programmed, the user may launch the robot 100 to go to table No. 7 to deliver a food item. After the robot 100 arrives at the table, the robot 100 then stops, and wait for the customer at table No. 7 to take the food item. Once the food item has been removed from the tray of the robot 100, the processing unit 130 receives an input from the weight sensor indicating that the item supported on the tray has been removed, the processing unit 130 then determines that the programmed criterion has been satisfied”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Chavez, Smith, and Menon with tracking the weight of the load during an operation as taught by Ha. This is because the modification would provide the benefit of greater monitoring of the process, and tracking of the items being supported or gripped by the robot. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez, Smith, Menon, and Wilson (US 4570798 A), hereinafter Wilson.

	Regarding claim 9, the combination of Chavez, Smith, and Menon teaches the system of claim 8. 
Chavez does not teach, but Wilson teaches:
Wherein the processor is configured to control the robotic instrumentality to perform a slotting operation to place the one or more receptacles in the grasp of the robotic instrumentality on top of the stack of receptacles (see first Figs. 1, 5, 9, and 10 which show a receptacle with locking tabs which slot into one another. See further col. 1 line 61 – col. 2 line 4: “This latter problem is overcome by the containers of the invention by providing stacking lugs that cause the lower stacking feet of the upper container to lock under the stacking lugs of the lower container, for the upper stacking position of the containers; and by providing locking lugs, as will be described for locking the containers together for the intermediate and lower stacking positions. Thus, when containers of the present invention are stacked on top of one another, at any of several stacking levels, each container is firmly locked with the next lower container, assuring the stability of the stack.”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Chavez, Smith, Menon, and Wilson to include the locking tab mechanism for slotting operations as taught by Wilson, as such a modification would greatly improve the stability of the stack of receptacles, thereby preventing damage to the handled products by reducing falls or drops.

Regarding claim 10, the combination of Chavez, Smith, Menon, and Wilson teaches the system of claim 9.
Chavez further teaches wherein the processor is configured to detect the instability at least in part by comparing an expected reading with the received sensor reading (see at least col. 11 lines 17 – 34: “A plurality of force sensors 918, 920, 922, 924, 926, and 928 measure force applied to the suction cups 910 and 912, respectively. In various embodiments, the force measurements are communicated via communication interface 914 to an external and/or remote control computer. The sensor readings are used in various embodiments to enable the robotic arm 904 and end effector 900 to be used to snug an item into place adjacent to other items and/or sidewalls or other structures, and/or to detect instability (e.g., insufficient push back with the item is pressed down upon while still under suction but in the place in which the item was expected to be placed and to be stable). In various embodiments, the horizontally mounted pairs of force sensors (e.g., 918 and 922, 924 and 928) are placed at right angles in the x-y plane, to enable force to be determined in all horizontal directions”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez, Smith, Menon, Wilson, and Nagarajan (US 10981272 B1), hereinafter Nagarajan.
	Regarding claim 11, the combination of Chavez, Smith, Menon, and Wilson teaches the system of claim 10, including the act of placing one or more receptacles in the grasp of the robotic instrumentality on top of the stack of receptacles, and further detecting a condition in which the instability is or is not present.
Chavez does not teach, but Nagarajan teaches wherein the processor is configured to learn an association between the expected reading and a successful operation (see at least col. 10 lines 27 – 43: “In some implementations, the grasp attempt data may include analysis of the success or failure of the grasp, as determined by the processor of the robot 110 or by a human user. The data may also include other annotations provided by the robot 110 or a human user, such as observations related to the quality of the grasp (e.g., stable vs. precarious grip), the speed of the grasp, or other features of the grasp attempt. In some implementations, robots 110 send information about all grasp attempts, and the server system 120 evaluates whether the attempts were successful or not. This approach can enable the server system 120 to use reinforcement learning to emphasize model behavior that results in successful grasps, while improving the model to avoid unsuccessful grasps. In other implementations, robots 110 only send information to the server system 120 for grasp attempts that the robots 110 determine to represent unsuccessful attempts.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Chavez, Smith, Menon, and Wilson to further include the reinforcement learning as taught by Nagarajan, as such a modification would reduce the number of failed attempts at a task over time, thereby greatly improving the efficiency of the system and reducing damage to products or the robot.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chavez, Smith, Menon, and Galluzzo (US 20150032252 A1), hereinafter Galluzzo.

	Regarding claim 12, the combination of Chavez, Smith, and Menon teaches the system of claim 1.
Chavez does not teach, but Galluzzo teaches wherein the condition indicates an item may have dropped from a receptacle in a grasp of the robotic instrumentality and the task to be performed by the human worker includes a task to do one or both of checking for and retrieving the dropped item (see at least [0073]: “In certain embodiments, the onboard robot storage bed 140 may be configured to sense the weight of the piece placed thereon … In the event that no weight is sensed in the storage bed 140, the manipulator arm 120 may be used to select another replacement item and/or retrieve the dropped item. Further, a signal may be sent to the central server 200 requesting manual assistance, such as from a human pick worker, or to alert the system to a change in the SKU inventory.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Chavez, Smith, and Menon to incorporate the method of requesting manual assistance from a human worker in the event of a dropped item, as a human worker may be able to more quickly and efficiently solve an issue such as a dropped item, thereby reducing the time required to complete the task and greatly improve the overall efficiency of the system.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez, Smith, Menon, and Mellinger (US 20200033865 A1), hereinafter Mellinger.
	Regarding claim 13, the combination of Chavez, Smith, and Menon teaches the system of claim 1.
Chavez does not teach wherein the processor is further configured to mark an operating zone in which the human task is to be performed as being in a state that prevents or modifies operation of the robotic instrumentality in the operating zone at a time when the human task is scheduled to be performed.
Menon teaches scheduling a human task (see at least [0065]: “In some embodiments, the robot is configured to anticipate and preemptively avoid and/or schedule human assistance to resolve situations where it might otherwise get stuck. For example, assume the robot is tasked to pick up three items A, B, and C, and determines it can pick up A, may be able to pick up B, and cannot pick up C. In various embodiments, the robot implements a plan that anticipates the uncertainty over its ability to pick up B and its anticipated inability to pick up C. For example, in one approach, the robot will conclude it will need help with C and possibly B and schedules human assistance at the time it expects to need help, for example after it has had time to pick up A and make the configured number of attempts to pick up B. If when the time scheduled for human help the robot has picked up A and been successful in picking up B, the human is prompted to help with C. If the robot has not picked up B successfully by the time scheduled for human intervention, helped with B and C is requested, for example.”)
Mellinger teaches wherein the processor is further configured to mark an operating zone which a human is present as being in a state that prevents or modifies operation of the robot instrumentality in the operating zone at a time when a human is scheduled to be there (see at least [0062]: “In block 502, the processor of the cleaning robot may determine whether a person is present (or is not present) in the location. In some embodiments, the processor may determine based on whether a human is or is not present whether or not the structure is unoccupied (e.g., no one is home, all personnel have left work, etc.). In such embodiments, the processor may schedule an operation of the cleaning robot in response to determining that the structure is unoccupied. In some embodiments, the processor may schedule an operation of the cleaning robot in one or more locations where a person is not present. In some embodiments, the processor may not schedule an operation of the cleaning robot in a location where a person is present. In some embodiments, the processor may schedule an operation of the cleaning robot to avoid locations where a person is present. For example, the processor may schedule the cleaning robot operation in locations where a person is not present, and schedule the cleaning robot to stay away from, or pass by, or to travel around or away from, locations where a person is present.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Chavez, Smith, and Menon to incorporate the dynamic robot task scheduling as taught by Mellinger, as such a modification would further improve the safety and efficiency of the system by ensuring that the robot does not harm or interfere with the human while they are completing a task. 

	Regarding claim 14, the combination of Chavez, Smith, Menon, and Mellinger teaches the system of claim 13.
	Chavez does not teach wherein the processor is further configured to schedule the robotic instrumentality to perform, at the time when the human task is scheduled to be performed, one or more other tasks in one or more operating zones other than the operating zone in which the human task is to be performed.
Menon teaches scheduling a human task (see at least [0065]: “In some embodiments, the robot is configured to anticipate and preemptively avoid and/or schedule human assistance to resolve situations where it might otherwise get stuck. For example, assume the robot is tasked to pick up three items A, B, and C, and determines it can pick up A, may be able to pick up B, and cannot pick up C. In various embodiments, the robot implements a plan that anticipates the uncertainty over its ability to pick up B and its anticipated inability to pick up C. For example, in one approach, the robot will conclude it will need help with C and possibly B and schedules human assistance at the time it expects to need help, for example after it has had time to pick up A and make the configured number of attempts to pick up B. If when the time scheduled for human help the robot has picked up A and been successful in picking up B, the human is prompted to help with C. If the robot has not picked up B successfully by the time scheduled for human intervention, helped with B and C is requested, for example.”)
	Mellinger teaches scheduling the robotic instrumentality to perform, at the time when a human is present, one or more other tasks in one or more operating zones other than the operating zone in which the human is present (see at least [0062]: “In block 502, the processor of the cleaning robot may determine whether a person is present (or is not present) in the location. In some embodiments, the processor may determine based on whether a human is or is not present whether or not the structure is unoccupied (e.g., no one is home, all personnel have left work, etc.). In such embodiments, the processor may schedule an operation of the cleaning robot in response to determining that the structure is unoccupied. In some embodiments, the processor may schedule an operation of the cleaning robot in one or more locations where a person is not present. In some embodiments, the processor may not schedule an operation of the cleaning robot in a location where a person is present. In some embodiments, the processor may schedule an operation of the cleaning robot to avoid locations where a person is present.”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Chavez, Smith, and Menon to incorporate the dynamic robot task scheduling as taught by Mellinger, as such a modification would further improve the safety and efficiency of the system by ensuring that the robot does not harm or interfere with the human while they are completing a task. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664